Citation Nr: 1324551	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-13 885A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of all of the extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction (ED), to include as due to herbicide exposure.

(The issues of entitlement to service connection for right and left knee disabilities are the subjects of a separate remand.)


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1968 to May 1972.  This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the case for additional development in October 2011; the case has now been returned to the Board for further appellate action.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain evidence pertinent to the claims that is not already included in the paper claims files.


REMAND

Certain disorders associated with herbicide agent exposure in service may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, in order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of that country.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Congress, in drafting the statute containing the presumption of herbicide exposure in Vietnam, did not specify any minimum time period during which a veteran needs to be in Vietnam in order to qualify.  However, service in Thailand is not included in these presumptive provisions.

The Veteran has alleged that he was directly exposed to herbicides as a result of service in Vietnam and, therefore, is entitled to presumptive service connection pursuant to 38 C.F.R. § 3.307 (a)(6)(iii).  The Veteran's DD Form 214 states that while he did have service in Indochina, he did not have any service in Vietnam.  His service personnel records confirm that he was stationed at the Korat Thai Royal Air Force Base from January 1970 to February 1971, and at the Nakhon Phanom Thai Royal Air Force Base from July 1971 to March 1972.

In his April 2010 substantive appeal, the Veteran stated that he was stationed in Thailand with periods of temporary duty (TDY) to combat areas of Vietnam. 

While the case was in remand status, the Veteran's service personnel records were added to the claims files; these do not include any orders for TDY and copies of only four pay stubs.  However, no request for information about the Veteran's receipt of combat pay or whether he had been in Vietnam was sent to the Joint Services Records Research Center (JSRRC).  The claimed periods of duty in Vietnam could possibly be verified by pay stubs or other records which reflect special pay status, travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the Air Force Personnel Center or the Defense Finance and Accounting Service (DFAS).  On remand such records should be requested.

In addition, it is unclear whether VA complied with its duty to assist the Veteran in developing his claim.  The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n, addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  The originating agency is supposed to request an herbicide exposure verification from DOD for the timeframe delineated by a claimant.  In this case, the originating agency did not request information from the response from the Defense Personnel Records Information Retrieval System (DPRIS) concerning the Veteran's possible exposure to herbicides in Thailand in the course of his duties with electric power production and aircraft arrestment barriers.

Furthermore, it is the policy of the VA Compensation and Pension Service for cases to be referred to the JSRRC where the claimed herbicide exposure location or dates were not on the DOD list or on the M21-1MR Korean DMZ list or where the evidence does not otherwise confirm exposure, in order to corroborate the Veteran's claimed exposure unless the claim was inherently incredible or clearly lacked merit.  There is no indication that any referral was made to JSRRC.  Based on the foregoing, the Board finds that the originating agency must attempt to verify the Veteran's alleged herbicide exposure in Thailand following the procedures provided by the C&P Service in Manual M21-1MR.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the Veteran and ask him for details concerning his foreign service from 1970-1972.  In particular, he is to provide a specific time-frame for the claimed TDY in Vietnam.  Advise him that he can submit in-service letters and photographs or buddy statements relating to his contentions, that this information is necessary to obtain evidence of his claimed TDY in Vietnam and that he must be specific as possible because without such details an adequate search for verifying information cannot be conducted.

2.  Obtain, for the periods of the Veteran's overseas service, all pay stubs which reflect special pay status, travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the Air Force Personnel Center, the Defense Finance and Accounting Service (DFAS), the Joint Services Records Research Center (JSRRC) and/or other appropriate records repository, as deemed necessary.  Provide DFAS and JSRRC or other repository with the appropriate information, as needed, showing service dates, duties, and units of assignment.  

Ask the JSRRC to indicate, if possible, whether any data indicate that the Veteran ever had TDY in Vietnam.  

3.  After completing the development actions listed above and any other indicated development, if no TDY in Vietnam is shown, follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. or its equivalent and request an herbicide exposure verification from the Department of Defense (DOD) for the appropriate periods at the Thai Royal Air Force Bases at Korat and Nakhon Phanom.  If DOD does not confirm herbicide exposure, refer the Veteran's pertinent information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, return the case to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

